Title: To Benjamin Franklin from the Chevalier de Raimondis, 7 February 1779
From: Raimondis, ——, chevalier de
To: Franklin, Benjamin


Monsieur
Brest ce 7. fevrier 1779.
Etant chargé De La part du Général Gates De vous remettre moi même cette lettre je me serois acquité de cette commission avec empressement si ma santé me leut permis, mais un bras emporté en commandant le César a l’Engagement quil y eut prês de Rhode island dont la blessure n’est pas cicatrisée me prive de l’honneur de vous voir, et j’ai cru ne pouvoir mieux faire que de la confier a Mr de Laneuville que M. le général Gates honore d’une amitié particuliere. Je suis obligé d’avoir recours a une main étrangere pour vous assurer des sentiments et du respect avec lequel j’ai l’honneur d’être, Monsieur, Votre tres humble et tres obeissant serviteur
LE CHR DE RAIMONDIS 
Notation: Chevr. De Ramondis 7 Feb. 79.
